988 F.2d 120
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MSD INVESTMENTS, a California partnership, Plaintiff-Appellant,v.CNA INSURANCE COMPANIES, Nationwide Mutual InsuranceCompany, Defendants-Appellees.
No. 91-55895.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1993.Decided March 5, 1993.

Appeal from the United States District Court for the Central District of California;  No. CV 89-1074, Robert M. Takasugi, District Judge, Presiding.
C.D.Cal.
AFFIRMED.
Before WALLACE, Chief Judge, and SNEED and CYNTHIA HOLCOMB HALL, Circuit Judges.

ORDER

1
For the reasons stated by the district judge, the decision below is AFFIRMED.